      Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 1 of 8



                     United States District Court
                       District of Massachusetts

                                    )
United States of America,           )
                                    )
          v.                        )
                                    )      Criminal Action No.
Shirley M. Daley,                   )      19-10099-NMG
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     The government has charged defendant Shirley Daley (“Daley”

or “defendant”) with theft of government money in violation of

18 U.S.C. § 641.    It alleges that between June, 2005, and

December, 2017, defendant stole approximately $319,000 in social

security benefits.

     Pending before the Court is defendant’s motion to dismiss

“so much of the indictment that alleges criminal activity

outside the statute of limitations”.       For the following reasons,

that motion will be denied.

I.   Background

     The government alleges as follows.       Records from the Social

Security Administration (“the SSA”) show that defendant applied

for, was assigned and received benefits under two different

social security numbers (“SSN”).        The first SSN, ending in 0234,


                                 - 1 -
      Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 2 of 8



was assigned to defendant in 1967 and the second, ending in

8879, was assigned to her in 1971.

     In or about March, 2001, defendant filed an application for

Divorced Spouse’s Benefits with the SSA based upon the earnings

record of her ex-husband, Jerry Carr.       She indicated in that

application (“the first application”) that her name was Shirley

M. Carr and that her SSN ended in 0234.       She also listed Shirley

Maria Newry, Shirley M. Carr and Shirley M. Newry in the section

titled “other names used”.

     Her application was approved soon thereafter and

reclassified in March, 2005, as Widow’s Benefits in response to

Jerry Carr’s death.    The benefits were initially paid to

defendant via check from the United States Treasury but,

beginning in or about October, 2011, they were paid via direct

deposit into an account held by defendant and associated with

the SSN ending in 0234.

     In or about December, 2005, defendant applied for

retirement benefits based upon her own earnings record, using

the SSN ending in 8879.    She reported that her name was Shirley

Daley and that she had also used the name Shirley Maria DaCosta.

She did not, however, report any of the names listed in the

first application, indicate that she had previously been married

or that she had applied for benefits under another SSN.



                                   2
       Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 3 of 8



      The second application was subsequently approved and

defendant began receiving payments in January, 2006.          Ms. Daley

never informed the SSA that she was receiving two different

classes of benefits under two different names and SSNs.           In

March, 2019, a grand jury returned a one-count indictment

charging Daley with theft of government money ($319,000 in

social security benefits) in violation of 18 U.S.C. § 641.

II.   Motion to Dismiss the Indictment

      In May, 2020, Daley moved to dismiss the indictment, in

part, on statute of limitations grounds.        That motion prompts

this Court to reconsider this Session’s prior determination that

a violation of 18 U.S.C. § 641 is a continuing offense. See

United States v. Trang Huydoan Phan, 754 F. Supp. 2d 186 (D.

Mass. 2010).

        A. Legal Standard

      Section 641 of Title 18 of the United States Code

criminalizes the embezzlement or theft of any “money, or thing

of value of the United States or any department or agency

thereof”. 18 U.S.C. § 641.      The offense is punishable by

imprisonment and a fine when the value of the governmental

property converted is more than $1,000. § 641.

      The statute of limitations for a violation of § 641 is five

years. 18 U.S.C. § 3282(a).      The government bears the burden of


                                    3
       Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 4 of 8



proving that the prosecution began within the statute of

limitations period. United States v. Ferris, 807 F.2d 269, 272

(1st Cir. 1986).

      In general, the statute of limitations begins to run when

each element of a crime has occurred, rendering that crime

complete. Toussie v. United States, 397 U.S. 112, 111 (1970).

The Supreme Court of the United States stated in Toussie,

however, that the statute of limitations will be tolled in the

limited circumstances in which an offense is deemed

“continuing”. Toussie, 397 U.S at 115.        An offense is considered

“continuing” if:

      [1] the explicit language of the substantive criminal
      statute compels such a conclusion, or [2] the nature of the
      crime involved is such that Congress must assuredly have
      intended that it be treated as a continuing one.

Id.

      Because none of the language in § 641 explicitly indicates

that it relates to a continuing offense, the focus here is on

the second form of such an offense.       It can be said that

Congress intended a crime to be treated as a continuing offense

if it involves “an ongoing course of conduct” which causes “harm

that lasts as long as the course of conduct persists”. United

States v. Morales, 11 F.3d 915, 921 (9th Cir. 1993)

(O’Scannlain, J., concurring).




                                    4
      Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 5 of 8



       B. Application

     Defendant submits that a violation of § 641 does not

inherently constitute a continuing crime pursuant to Toussie

and, therefore, does not warrant the tolling of the statute of

limitations.   In support of that contention, defendant cites a

decision of the Seventh Circuit Court of Appeals in United

States v. Yashar, 166 F.3d 873 (7th Cir. 1999) and opinions of

certain magistrate and district judges in the First Circuit who

relied on that decision. See United States v. Powell, 99 F.

Supp. 3d 262 (D.R.I. 2015); United States v. Young, 694 F. Supp.

2d 25 (D. Me. 2010); United States v. Colon, No. 08-cr-10305 (D.

Mass. Apr. 13, 2010); United States v. Bundy, No. 08-196, 2009

WL 902064 (D. Me. Mar. 31, 2009); see also United States v.

Green, 897 F.3d 443 (2d Cir. 2018) (following Yashar).         For the

reasons previously set forth in its Phan opinion, however, this

Session is unpersuaded by those decisions. See 754 F. Supp. 2d

at 189–90.

     First, although the First Circuit has not yet addressed

whether Toussie holds that a violation of § 641 is a continuing

offense for statute of limitations purposes, it has found that

     embezzlement, by its very nature, contemplates that several
     separate transactions may form a single, continuing scheme,
     and may therefore be charged in a single count.

United States v. Daley, 454 F.2d 505, 509 (1st Cir. 1972).            The

nature of the theft of government funds alleged here likewise
                                   5
      Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 6 of 8



contemplates a single, continuing scheme which should be viewed

as such under Toussie.

     The government charges that, in the early 2000s, Daley

submitted two separate applications for benefits with the SSA

using different names and different social security numbers and

misrepresenting, in the second application, that she had not

previously applied for benefits with the agency.        Based upon

those misrepresentations, both applications were granted and,

thereafter, she wrongfully received both Widow’s Benefits and

Retirement Insurance Benefits from the SSA each month for

approximately 12 years.    Each payment she received was part of

the same, uninterrupted scheme to obtain government funds for

which defendant was ineligible.      That enterprise, moreover,

resulted in the continuous conversion of government funds, i.e.

tax dollars of citizens, which persisted until the payments

stopped in December, 2017, well into the statute of limitations

period. See Morales, 11 F.3d at 921 (continuing offenses involve

“an ongoing course of conduct [which causes] harm that lasts as

long as the course of conduct persists.”)

     Second, several other district judges in this District and

Circuit, including this one, have recently determined that a

violation of § 641 is a continuing offense in circumstances such

as these. See, e.g., Phan, 754 F. Supp. 2d at 190 (finding a

violation of § 641 to be a “continuing” offense where, as here,

                                   6
      Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 7 of 8



“the violation consists of an uninterrupted scheme wrongfully to

receive [SSA benefits] which continued well into the statute of

limitations period”.); United States v. Orlando, 358 F. Supp. 3d

160 (D. Mass. 2019) (Zobel, J.) (explaining that “[t]he theft of

Social Security benefits is not ordinarily a one-time event, but

rather is reduced to practice over days, months, or years of

misrepresentation or omission that causes the unlawful receipt

of benefits”); State v. Brunell, 320 F. Supp. 3d 246 (D. Mass.

2018) (Hillman, J.) (noting that “wrongfully receiving and

spending SSA retirement benefits is a       continuing crime”);

United States v. Mijal, No. 17-cr-10009, Dkt No. 61 (D. Mass.

Sept. 13, 2017) (Saylor, J.); United States v Boyer, No. 16-cr-

10082, Dkt. No. 39 (D. Mass. Sept. 23, 2016) (Casper, J.).

Defendant has presented no argument to dissuade this Court from

its prior holding or to diverge from the sound decisions

recently rendered by other judges in this District.

     Accordingly, this Court finds that the nature of the

charges against Daley constitutes a continuing offense, thereby

warranting the tolling of the statute of limitations.         For that

reason, defendant’s motion to dismiss the indictment, in part,

on statute of limitations grounds will be denied.




                                   7
      Case 1:19-cr-10099-NMG Document 65 Filed 05/06/21 Page 8 of 8



                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

the indictment (Docket No. 60) is DENIED.



So ordered.


                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge
Dated May 6, 2021




                                   8
